NUMBER 13-21-00271-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


MIHAIL CHRISSOS A/K/A MIHAIL CHRYSSOS AND
MARIA CHRISSOS A/K/A MARIA CHRYSSOS,                                   Appellants,

                                                  v.

PLAINSCAPITAL BANK,                                                       Appellee.


                     On appeal from the 105th District Court
                           of Nueces County, Texas.


                            ORDER OF ABATEMENT

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       Appellants Mihail Chrissos a/k/a Mihail Chryssos and Maria Chrissos a/k/a Maria

Chryssos seek to appeal the trial court’s order imposing death penalty sanctions and

rendering judgment in favor of appellee PlainsCapital Bank. We abate the proceeding

and remand it to the trial court for clarification of its judgment.
       Unless specifically authorized by statute, appeals may be taken only from final

judgments. In re Guardianship of Jones, 629 S.W.3d 921, 924 (Tex. 2021) (per curiam).

On appeal, appellants contend that the appealed order, entitled “ORDER GRANTING

PLAINTIFF’S MOTION FOR JUDGMENT,” is not a final, appealable order because it

includes language directly contradicting finality in its observance of unspecified “other and

further relief, both general and special, at law or in equity, to which PlainsCapital may

justly be entitled.” See generally Farm Bureau Cnty. Mut. Ins. Co. v. Rogers, 455 S.W.3d

161, 163 (Tex. 2015) (per curiam).

       Having reviewed the order, record made available on appeal, and arguments of

the parties, we now request that the trial court confirm that its order was intended to

dispose of all of the parties’ claims so as to ensure judgment finality for purposes of

establishing our jurisdiction. See Bella Palma, LLC v. Young, 601 S.W.3d 799, 801 (Tex.

2020) (per curiam) (“If the appellate court is uncertain about the intent of the order, it can

abate the appeal to permit clarification by the trial court.” (quoting Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 206 (Tex. 2001))); see also Garcia v. Gonzalez, No. 13-20-00221-

CV, 2021 WL 5365105, at *1 (Tex. App.—Corpus Christi–Edinburg Nov. 18, 2021, no

pet.) (mem. op.) (abating proceedings sua sponte for clarification of trial court’s order to

ensure appellate jurisdiction).

       Accordingly, this Court, on its own motion, issues the following order. We abate

the appeal and remand the cause to the trial court. On remand, the trial court is ordered

to, within thirty days of this order, inform this Court by written explanation about whether

it intended for the judgment to completely dispose of all claims against each of the parties.


                                              2
See, e.g., Bella Palma, LLC, 601 S.W.3d at 802 (“Here, the Clarifying Order left no doubt

about finality, so the court of appeals erred in turning to the record to resolve the issue.

Instead, the appellate court was obligated to take the Clarification Order at face value, as

a clear indication that the trial court intended the order to completely dispose of the entire

case.”) (cleaned up). Any record of proceedings shall be included in a supplemental

reporter’s record. The supplemental clerk’s record and supplemental reporter’s record, if

any, shall be filed with the Clerk of this Court on or before the expiration of thirty days

from the date of this order. If the trial court requires additional time to comply, the trial

court should so notify the Clerk of this Court. The appeal will be reinstated upon receipt

of the foregoing materials and upon further order of this Court.

                                                                       PER CURIAM

Delivered and filed on the
7th day of September, 2022.




                                              3